Citation Nr: 0808209	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July to August 
1977 and from January 2nd to 12th, 1981.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Board remanded this case to the RO in August 2006, via 
the Appeals Management Center (AMC), for further development.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in an October 1993 rating decision, which was 
confirmed by a July 1999 decision of the Board; the veteran 
did not appeal the Board's decision.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1104 (2007).

2.  New and material evidence has not been received since 
that decision to reopen the claim for service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board's August 2006 remand was specifically to 
ensure VCAA compliance.  And on remand, the duty to notify 
was accomplished by way of a VCAA letter from the AMC to the 
veteran in March 2007.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his claim; (2) informing 
him of the information and evidence VA would seek to provide; 
(3) informing him of the information and evidence he was 
expected to provide; and (4) requesting that he provide any 
evidence in his possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, to also comply with the Board's August 2006 
remand directive, the March 2007 letter from the AMC further 
advised the veteran that a downstream disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, specifically with regard to the need to submit 
new and material evidence to reopen the claim, the March 2007 
VCAA notice letter is compliant with the recent Court 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  



The Board realizes the RO (and AMC) did not provide the 
veteran with all general VCAA, Dingess or Kent notice prior 
to the September 2002 adverse determination on appeal.  But 
in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing all necessary VCAA notice on remand in 
March 2007, the AMC went back and readjudicated the claim in 
the September 2007 SSOC.  So after providing this required 
notice, the AMC reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  Thus, the timing defect in the notice has been 
rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), his VA treatment records, the 
report of an earlier VA psychiatric examination, and Social 
Security Administration (SSA) records.  The veteran has 
submitted personal statements, hearing testimony before the 
Board and RO personnel, private medical evidence, and 
duplicate SMRs.  The veteran has requested a VA examination 
and opinion concerning whether his acquired psychiatric 
disorder is related to his military.  However, the duty to 
provide a VA examination and opinion only apply once there is 
new and material evidence to reopen the previously denied 
claim.  38 C.F.R. 3.159(c)(4)(C)(iii).  Here, the Board finds 
there is no new and material evidence to reopen the claim; 
hence, a remand for a VA examination and opinion is not 
warranted.  In any event, in October 2006, and again in 
March, May, and October of 2007, the veteran indicated he had 
no further evidence to provide.  The Board is also satisfied 
as to compliance with its August 2006 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
overall, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Claim

The RO denied service connection for a psychiatric disorder 
in an October 1993 rating decision.  In a July 1999 decision, 
the Board confirmed that denial.  The veteran did not appeal.  
Therefore, the Board's July 1999 decision, which subsumed the 
prior RO decision, is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2007).

Although the RO already has reopened the acquired psychiatric 
disorder claim and adjudicated it on the underlying merits 
(on a de novo basis) in the September 2002 rating decision on 
appeal, the Board has jurisdictional responsibility to 
determine whether the claim was properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, so, too, 
must the Board make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim before proceeding to adjudicate the merits of it.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 
(March 4, 1992).

The veteran filed the petition to reopen his claim for 
service connection for an acquired psychiatric disorder in 
November 2001.  Therefore, the amended regulations apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90.  Congenital or developmental "defects" 
such as personality disorder and mental deficiency 
automatically rebut the presumption of soundness and are 
therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Generally, personality disorders, mental 
deficiency, mental retardation and other such "defects" are 
not "diseases" or "injuries" within the meaning of 
applicable legislation, and therefore service connection for 
them is generally precluded by regulation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  



However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon and aggravates a 
congenital defect such as a personality disorder or mental 
deficiency during service may be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-
90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  

Concerning this, the Board denied service connection for a 
psychiatric disorder in an earlier July 1999 decision 
because, although it found the veteran had a personality 
disorder, (i.e., a congenital "defect" which preexisted 
service), there was no evidence that a psychiatric disorder 
was superimposed upon and aggravated his  pre-existing 
personality "defect" during service.  The Board noted that 
SMRs from both periods of service only showed treatment for a 
personality disorder.  Although it was conceded that he did 
have current psychiatric disorders including depression and 
generalized anxiety disorder, there was no evidence showing 
the incurrence of any of these psychiatric disorders during 
either period of service.

The evidence of record at the time of the Board's July 1999 
decision consisted of the veteran's SMRs, private medical 
evidence, SSA disability records, VA treatment records, the 
report of a May 1993 VA psychiatric examination, hearing 
testimony before RO personnel and the Board, his original 
Application for Compensation and/or Pension (VA Form 21-526), 
and statements from him and his representative.

The additional evidence received since that July 1999 Board 
decision consists of duplicate SMRs, VA treatment records, 
and statements from the veteran and his representative.  

The copies of a July 1977 SMR are mere duplicates of evidence 
of record at the time of the Board's July 1999 decision.  
Therefore, these records are not new and cannot form the 
basis to reopen the claim.  



The Board also finds that the additional statements submitted 
by the veteran and his representative are cumulative of 
evidence that was previously of record.  In this regard, the 
veteran and his representative's statements merely repeat and 
summarize his contention that a psychiatric disorder - 
classified as a personality disorder during service, was 
aggravated beyond its normal progression by his military 
service.  In the alternative he has also suggested that his 
current psychiatric problems were simply incurred during his 
periods of military service.  Cumulative or redundant 
evidence is not new.  38 C.F.R. § 3.156(a).  Indeed, 
lay hearing testimony that is merely cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence.  Bostain 
v. West, 11 Vet. App. 124 (1998); Reid v. Derwinski, 
2 Vet. App. 312 (1992).

Where, as here, the determinative issue is one of medical 
causation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Board is not required to reopen a claim solely 
based upon lay assertions from the veteran or his 
representative.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

With respect to the remaining medical evidence for 
consideration, the Board finds that, although this additional 
medical evidence is "new" and, therefore, not cumulative or 
redundant of evidence on file at the time of the Board's July 
1999 decision, it is not "material" within the meaning of 
38 C.F.R. § 3.156(a).  

Specifically, VA treatment records dated in 2000 and 2001 
only show treatment for current psychiatric disorders - 
including major depression and a panic disorder with 
agoraphobia.  Most significantly, these records do not 
suggest the veteran's pre-existing personality disorder was 
aggravated during his military service beyond its natural 
progression by any superimposed psychiatric disorder.  
There is also no evidence showing that any of his currently 
diagnosed psychiatric disorders were incurred during his 
military service.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence).  Therefore, 
these records do not relate to an unestablished fact 
necessary to substantiate the claim, and thus do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The claim is not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the veteran has 
not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


